Citation Nr: 0007620	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a higher evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
cholesteatoma, status postoperative bilateral 
tympanomastoidectomies and a history of vertigo with 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987, and from September 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which, in part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective June 9, 1994; granted 
service connection for tinnitus and assigned a noncompensable 
evaluation effective June 9, 1994; granted service connection 
for bilateral cholesteatoma, status postoperative bilateral 
tympanomastoidectomies and a history of vertigo with 
dizziness and assigned a noncompensable evaluation effective 
June 9, 1994.

This matter was remanded in March 1998 for the purpose of 
obtaining additional medical evidence.  As a result, the RO, 
by a rating decision dated October 1999 increased the 
veteran's service connected tinnitus to 10 percent effective 
June 10, 1999 and continued the noncompensable evaluations on 
the other above mentioned issues.  This case has been 
returned to the Board for appellate review.




FINDINGS OF FACT

1.  The veteran currently manifests 30 and 37 percent average 
puretone decibel hearing loss in the right and left ears, 
respectively, with speech recognition scores of 96 percent 
bilaterally.

2.  The veteran's service-connected tinnitus is manifested by 
recurrent ringing in the ears, not a result of acoustic 
trauma.

3.  The veteran's service-connected bilateral cholesteatoma, 
status postoperative bilateral tympanomastoidectomies and a 
history of vertigo with dizziness is manifested by an absence 
of cholesteatoma, or of infection or drainage, and subjective 
complaints of dizziness without objective evidence of chronic 
labyrinthitis or vestibular disequilibrium.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1994 & 1999).

2.  The criteria for a compensable evaluation for tinnitus 
prior to June 10, 1999, and to an evaluation in excess of 10 
percent as of June 10, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6260 (1994 & 1999).

3.  The criteria for a compensable evaluation for bilateral 
cholesteatoma, status postoperative bilateral 
tympanomastoidectomies and a history of vertigo with 
dizziness, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1994), 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1994 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following  awards of service 
connection, and, as such, the claims for the increased 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issues has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeals 
arise from initial rating decisions which established service 
connection and assigned the initial disability evaluations, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for rating diseases of the 
ear.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claims in light of both the former and revised 
schedular rating criteria to determine whether higher 
evaluations are warranted for the veteran's bilateral hearing 
loss, tinnitus, and bilateral cholesteatoma, status 
postoperative bilateral tympanomastoidectomies and a history 
of vertigo with dizziness.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998). 

I.  Compensable evaluation for bilateral hearing loss

The veteran contends that his service-connected bilateral 
hearing loss is more severely disabling than currently 
evaluated necessitating the use of hearing aids.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  See 38 C.F.R. 
§ 4.85(b) Diagnostic Codes 6100-6110 (1994 & 1999).

In a rating decision dated November 1994, the veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective June 9, 1994.  

The veteran was afforded a VA audiological evaluation in 
September 1994, at which time puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
50
55
LEFT
55
50
40
55
55

Average puretone thresholds were reported to be 50 decibels, 
bilaterally.  Speech audiometry revealed speech recognition 
ability of 92 percent bilaterally.

In November 1995, the veteran underwent a private 
audiological evaluation.  Although the report indicates 
findings of speech recognition ability of 92 percent 
bilaterally, it was unclear if the reported puretone decibel 
loss was representative of the claimed worsening hearing 
loss.  Therefore, a remand was ordered to offer the veteran 
another VA audiological examination.

In December 1998, the veteran was afforded a VA audiological 
evaluation, at which time puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
20
30
35
LEFT
55
45
30
45
30

Average puretone thresholds for the right ear was 30 decibels 
and 37 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent bilaterally.

In his February 1996 RO hearing the veteran testified that he 
was exposed to acoustic trauma while in service in the form 
of gunfire and missile fire aboard ship.

Under the criteria in place when the veteran was evaluated in 
1994, an evaluation of 0 percent was assigned whenever the 
percentage of discrimination in one ear was between 92 and 
100 with an average puretone decibel loss less than 42, and 
discrimination percentage in the other ear was between 92 and 
100 with average puretone loss less than 42.  A 10 percent 
evaluation was warranted whenever the percentage of 
discrimination in one ear was between 76 and 82 with an 
average puretone decibel loss between 58 and 65, and 
discrimination percentage in the other ear was between 76 and 
82 with average puretone loss between 58 and 65.  Since the 
veteran's September 1994 audiological examination showed a 
right ear average of 50 and left ear of 50 with a 
discrimination percentage of 92 percent, the veteran's 
service-connected hearing loss was assigned a noncompensable 
evaluation.

Applying the revised criteria as of June 10, 1999 found in 
38 C.F.R. § 4.87 at Table VI to the veteran's recent 
examination results yields a numerical designation of I for 
each ear (between 0 and 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  

The Board finds that the veteran's bilateral hearing loss 
does not warrant a compensable evaluation under either the 
old or new criteria.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and this aspect of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Higher evaluation for tinnitus

The veteran contends that his service-connected tinnitus is 
more severely disabling than currently evaluated.  

In a rating decision dated November 1994, the veteran was 
granted service connection for tinnitus and assigned a 
noncompensable evaluation effective June 9, 1994.  That 
evaluation was increased by a rating decision dated October 
1999 to 10 percent effective June 10, 1999 as a result of a 
VA examination in December 1998.

The veteran was afforded a VA examination in September 1994 
in which the veteran reported having cholesteatomas and 
bilateral ear surgery in 1993.  The veteran complained of 
constant tinnitus.  The examination showed auricles were 
normal, the left ear showed a modified radical mastoid cavity 
with scarred thick immobile pars tensa, the right ear showed 
a slightly large canal, but no mastoid cavity and the drum 
was also scarred and adherent to the medial wall of the 
middle ear.  There was no active infection.  Diagnostic 
testing showed type B tympanograms and a bilateral conductive 
loss.  The diagnosis was constant tinnitus.

In the December 1998 VA examination, the veteran reported 
having bilateral tympanomastoidectomies performed and since 
then, constant ringing in both ears.  Prior to that time the 
veteran reported occasional ringing in his ears.  The 
examination showed the pinnae were symmetrical and had well 
healed postauricular scars.  The veteran had flat type B 
tympanograms bilaterally and both ear canals were larger 
secondary to surgical enlargement.  The drums were intact, 
but scarred down and immobile with adhesive otitis 
bilaterally.  There was no evidence of cholesteatoma, no 
evidence of infection or drainage.  Bone conduction was 
greater than air conduction with the 1024 fork in each ear.  
Air conduction was greater than bone conduction with the 2048 
fork on the right.  Air conduction was equal to bone 
conduction with the 2048 fork on the left.  There was no 
evidence of mastoid infection at the time.  The diagnoses 
noted constant bilateral tinnitus and that the tinnitus was 
not due to acoustic trauma.

In his February 1996 RO hearing, the veteran testified that 
he was exposed to acoustic trauma while in service in the 
form of gunfire and missile fire aboard ship.  As a result, 
he has had constant ringing in his ears.  The veteran 
testified that while in service the tinnitus became such a 
problem that it affected his quality of life and he was 
prescribed an anti-depressant, which due to side affects, he 
discontinued.  

Under the criteria in effect prior to June 10, 1999, tinnitus 
was rated as 10 percent disabling as a persistent symptom of 
a head injury, concussion, or acoustic trauma.  Under the 
regulations in effect since June 10, 1999, Diagnostic Code 
6260 for tinnitus was amended to eliminate the requirements 
that the tinnitus be due to a head injury, concussion, or 
acoustic trauma.  Under the revised code, a 10 percent 
evaluation only requires that tinnitus be recurrent.  The 
note following the amended regulation reveals that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of these codes.

The veteran's tinnitus was rated as noncompensable prior to 
June 10, 1999 because the tinnitus was not found to be a 
result of a head injury, concussion, or acoustic trauma.  Due 
to the regulation change, the veteran's recurrent tinnitus 
was increased to 10 percent effective June 10, 1999.  The 
Board does not find that a higher rating is warranted under 
either the old or the new regulations for any period of time 
since his separation from service, or that a compensable 
evaluation was warranted prior to June 10, 1999.  The veteran 
is assigned the maximum evaluation under Diagnostic Code 
6260.  

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  In the absence of such factors, the 
Board determines that referral for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash, 8 Vet. App. at 227.

III.  Compensable evaluation for bilateral cholesteatoma, 
status postoperative bilateral tympanomastoidectomies and a 
history of vertigo with dizziness

The veteran contends that his service-connected bilateral 
cholesteatoma, status postoperative bilateral 
tympanomastoidectomies and a history of vertigo with 
dizziness is more severely disabling than currently 
evaluated.  

In a rating decision dated November 1994, the veteran was 
granted service connection for bilateral cholesteatoma, 
status postoperative bilateral tympanomastoidectomies and a 
history of vertigo with dizziness and assigned a 
noncompensable evaluation effective June 9, 1994.

In a September 1994 VA examination, the veteran reported 
having had cholesteatomas and bilateral ear surgery in 1993.  
He gave a history of episodes of vertigo, which occurred two 
to three times a week. The examination showed auricles were 
normal, the left ear showed a modified radical mastoid cavity 
with scarred thick immobile pars tensa, the right ear showed 
a slightly large canal, but no mastoid cavity and the drum 
was also scarred and adherent to the medial wall of the 
middle ear.  There was no active infection.  Diagnostic 
testing showed type B tympanograms and a bilateral conductive 
loss.  Further, on general medical examination at the time, 
the veteran's gait was reported to be normal and examination 
of the eyes was unremarkable.

The veteran was afforded a VA examination in December 1998 in 
which he reported constant and repeated bouts of otitis with 
draining ears requiring antibiotics while in military 
service.  He had had bilateral cholesteatoma and had 
bilateral tympanomastoidectomies four months apart in 1994.  
He described occasional dizziness that was not vertigo.  The 
veteran never had any falls and it lasted only 10 or 15 
seconds and did not incapacitate him.  He denied any evidence 
of trigeminal neuralgia, no shooting pains, no facial pains, 
and never had any treatment for trigeminal neuralgia.  The 
examination showed the pinnae were symmetrical and had well 
healed postauricular scars.  The veteran had flat type B 
tympanograms bilaterally and both ear canals were larger 
secondary to surgical enlargement.  The drums were intact, 
but scarred down and immobile with adhesive otitis 
bilaterally.  There was no evidence of cholesteatoma, no 
evidence of infection or drainage.  Bone conduction was 
greater than air conduction with the 1024 fork in each ear.  
Air conduction was greater than bone conduction with the 2048 
fork on the right.  Air conduction was equal to bone 
conduction with the 2048 fork on the left.  There was no 
evidence of mastoid infection at the time.  Oropharynx showed 
the veteran's tonsils to be surgically absent.  Nasal 
examination showed a ridge along the lower part of the left 
side of the septum with about 30 percent obstruction, no 
polyps and no purulence.  Cranial nerves III through XII 
grossly intact.  There was no evidence of deficit of the 
fifth cranial nerve.  The veteran had normal feeling over the 
face and the seventh nerve was intact.  There were 
symmetrical facial movements.  Further, the examiner noted 
that the veteran's posture and gait were normal.  Extraocular 
movements were intact without nystagmus.  The diagnoses were 
postoperative left modified radical mastoidectomy for 
cholesteatoma and postoperative right tympanomastoidectomy 
right ear for cholesteatoma.

The veteran's service-connected bilateral cholesteatoma is 
currently assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.87a, Diagnostic Code 6200 (1994), which refers 
to chronic, suppurative otitis media.  Under the criteria in 
effect prior to June 10, 1999, for Diagnostic Code 6200, a 10 
percent disability evaluation, which is the maximum allowed, 
was awarded for chronic suppurative otitis media, during the 
continuance of the suppurative process.  The 1999 amendments 
added mastoiditis (which had been listed separately before) 
and cholesteatoma (which had no schedular evaluation) to 
Diagnostic Code 6200.  Under the revised criteria, a 10 
percent rating is warranted for the specific disability, or 
any combination thereof, during suppuration, or with aural 
polyps.  It is noted that evaluations of hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of the skull are to be 
considered separately.  Under Diagnostic Code 6201, if the 
veteran presents with chronic nonsuppurative otitis media 
with effusion (serous otitis media), a compensable disability 
rating may be awarded, based on the veteran's hearing loss, 
if any.

The Board has compared both the previous version of 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1994), and the new versions of 
the regulation under 64 Fed. Reg. 25, 202-25, 210 (1999) and 
now codified in the Code of Federal Regulations under 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  The Board 
finds that, although the regulations have been rephrased, the 
elements to be considered in determining the degree of 
disability have not been changed to such an extent as to 
affect the outcome of the current claim.

In the present case, the veteran's otitis media is 
asymptomatic.  The VA examination in September 1994 showed no 
active infection and the December 1998 VA examination showed 
the drums were intact, but scarred down and immobile with 
adhesive otitis bilaterally.  There was no evidence of 
cholesteatoma, no evidence of infection or drainage, and 
there was no evidence of mastoid infection at the time.  
Oropharynx showed the veteran's tonsils to be surgically 
absent.  Nasal examination showed a ridge along the lower 
part of the left side of the septum with about 30 percent 
obstruction, no polyps and no purulence.

The Board thus, finds that a preponderance of the evidence 
reflects that the veteran's otitis media and cholesteatoma 
are not suppurative and there is no evidence of aural polyps.  
Therefore, the current noncompensable rating under 6200 with 
respect to both the old and new criteria is appropriate.  See 
38 C.F.R. §§ 4.87a and 4.87, Diagnostic Code 6200 (1994 and 
1999).

The Board has also considered whether an increased evaluation 
is appropriate under Diagnostic Code 6204 for chronic 
labyrinthitis since there is a history of vertigo and 
dizziness, and the veteran reports current occasional 
dizziness.  Under the previous criteria, a 10 percent level 
of disability contemplated moderate chronic labyrinthitis 
with tinnitus and occasional dizziness.  A higher, 30 percent 
evaluation, contemplated severe chronic labyrinthitis with 
tinnitus, dizziness and occasional staggering.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1994).  However, although the 
veteran had subjective complaints of both tinnitus and 
dizziness, there has been no finding on repeat VA examination 
of inflammation of the labyrinth, general ear infection, or 
peripheral vestibular disorder which would tend to 
corroborate such symptomatology.  Currently, the Rating 
Schedule provides that dizziness is a symptom of a peripheral 
vestibular disorder, which may be assigned a 10 percent 
rating for occasional dizziness and a 30 percent rating for 
dizziness and occasional staggering.  Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(1999).  The Board finds that a compensable evaluation is not 
warranted under 38 C.F.R. § 6204 under the old or new 
criteria.  The veteran does not have a diagnosis of 
labyrinthitis or objective evidence supporting a finding of 
vestibular disequilibrium.  VA examinations show the 
veteran's subjective  reports of occasional dizziness that 
was not vertigo.  The veteran never had any falls and it 
lasted only 10 or 15 seconds and did not incapacitate him.  
He denied any evidence of trigeminal neuralgia, no shooting 
pains, no facial pains, and never had any treatment for 
trigeminal neuralgia.  On examination in 1994, the veteran's 
gait and posture were noted to be normal, and there was no 
evidence ocular abnormality.  On examination in December 
1998, the veteran's gait was again described as normal and 
the examiner clearly noted that extraocular movements were 
intact and without nystagmus.  Based on the findings on both 
examinations, the Board is unable to conclude that there is 
objective evidence of vestibular disequilibrium.

The Board also finds that a compensable evaluation is not 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8205, 
which provides that evaluation of fifth (trigeminal) cranial 
nerve paralysis, is dependent upon the relative degree of 
sensory manifestations or motor loss.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
30 percent evaluation requires severe incomplete paralysis.  
The VA examinations noted above found no evidence of cranial 
nerve deficit and the veteran had normal feeling over the 
face and the seventh nerve was intact.  There were 
symmetrical facial movements with no evidence of trigeminal 
neuralgia.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a higher evaluation for tinnitus, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for bilateral 
cholesteatoma, status postoperative bilateral 
tympanomastoidectomies and a history of vertigo with 
dizziness is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

